DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10th 2021 has been entered.
 
3.	According to paper filed February 10th 2021, claims 1-20 are pending for examination with an effective filing date of September 19th 2017.
	By way of the present Amendment, claim 13 is amended and no claim is canceled. Rejection to claim 13 under 35 USC §112(b) is withdrawn.

Response to Arguments
4.	Applicant's arguments filed February 10th 2021 have been fully considered but they are not persuasive.
	Without providing discussion of the Edwards reference, applicant once again argues about the effective filing date of the cited Sjouwerman reference. As indicated prior, applicant presents incorrect interpretation of the priority claim under 35 USC §119(e). Different from priority claim of Continuation applications, provisional applications are required to disclose essential elements that will be contained in the following utility applications. The effective filing date of Sjouwerman is October 31st 2016.
Liu et al., is applied in the present Office action. All claimed features are disclosed in Edwards in view of Liu and Vasseur.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
8.	Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Edwards et al. (US 2019/0020682), hereinafter Edwards, and further in view of Liu et al. (US 2003/0105589), hereinafter Liu.
Claim 1
“at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising” Edwards [0113] discloses “computer-based training”:

“receiving an indication of an issue associated with an input action of a user; determining, based on behavior information for the user, whether the user should receive contextual training” Edwards [0106] discloses “there are many warning characteristics or known hazards that can be used to identify whether an email is a phishing email. Warning characteristics are taught to users by providing training materials that advise users to look at certain characteristics that imply that an email may be a phishing email”;

“wherein determining whether the user should receive contextual training comprises: analyzing past user behavior information stored in a behavior data store” Liu [0117] discloses “the user intention model data store 232 is generated by learning module 222 and more specifically by user intention modeling sub-module based on lexics, syntax, and/or patterns evaluated in training data such as data obtained from user action log 228. The user action log 228 stores records of the user’s actions…. Direct associations between the user actions, corresponding media content, and user intentions are determined on lexical, syntactical, and/or pattern basis… stored in the user intention model 232 data store”,

“the past user behavior information including the frequency with which the user encounters the indicated issue, logs or diagnostic information from one or more user devices used by the user, and previously received training by the user” Liu [0123] discloses “the feature refinement sub-module evaluates text and corresponding media content in the user action log 228 to evaluate corresponding keyword frequencies or keyword relevance…. uses this keyword evaluation to redefine keyword weights in the personal media database 226 to correlate with a compiled history of user actions”;

“based on determining the user should receive contextual training, accessing a training data store to
identify training information associated with the issue” Edwards [0104] discloses “[t]he advanced hazard warning system 210, may include a training material generator 214. The advance warning system 210 may include a client-side rules cache updater 216 that can periodically update the cached analysis rules 253 used by the client-side analysis engine 260”;

“generating, based on the training information, contextual training for the issue based on the action of the user; and providing the generated contextual training for display to the user” Edwards [0113] discloses “the training material generator 214 creates training materials including one or more of posters, videos, newsletters, blog posts, podcasts, and computer-based training”.

Edwards and Liu disclose analogous art. However, Edwards does not spell out the “user behavior information” as recited above. It is disclosed in Liu. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Liu into Edwards to enhance its user action analysis functions.

Claim 2
“wherein the set of operations further comprises intercepting a request associated with the action of
the user” Edwards [0100] discloses “to intercept an email when the user tries to open or preview the email, in
order to look for the hazards that are known to be associated with phishing emails”.

Claim 3
“wherein the set of operations further comprises intercepting a request associated with the action of the user, and wherein the generated contextual training is provided in response to the intercepted request” Edwards [0113] discloses “the training material generator 214 creates training materials including one or more of posters, videos, newsletters, blog posts, podcasts, and computer-based training”.

Claim 4
“wherein determining whether the user should receive contextual training comprises an analysis of
historical issue interactions for the user” Edwards [0124] discloses “a client-side rules cache updater 257. … These client storages have been compiled based on previously compiled information about links, hazards and phishing emails”.

Claim 5
“wherein generating contextual training comprises adapting the training information based on one or more attributes of the issue” Edwards [0013] discloses “receiving identification or information on one or more attributes of the content of the email, the one or more attributes associated with a phishing email”.

Claim 6
“wherein the set of operations further comprises updating the behavior information for the user based on one or more user actions after providing the generated contextual training for display to the user” Edwards [0124] discloses “a client-side rules cache updater 257. … As new threats are discovered by the server, the server can update one or more of the client storages. … These client storages have been compiled based on
previously compiled information about links, hazards and phishing emails”.

Claim 7
“wherein the indication of the issue is received from an issue detection processor” Edwards [0079] discloses a “main processor 121 communicates directly with I/O device 130b or other processors 121’”.

Claim 8
Claim 8 is also rejected for the similar rationale given for claims 1 and 5.

Claims 9-12
Claims 9-12 are rejected for the similar rationale given for claims 2-4 and 6 respectively.

Claim 13
“wherein the generated contextual training for display to the user is provided contemporaneously in
time with an occurrence of the issue associated with the action of the user” Edwards [0113] discloses “the training material generator 214 creates training materials including one or more of posters, videos, newsletters, blog posts, podcasts, and computer-based training”.

Claims 14-20
Claims 14-20 are rejected for the similar rationale given for claims 1-7.

10.	Claims 21 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Edwards et al. (US 2019/0020682), hereinafter Edwards, in view of Liu et al. (US 2003/0105589), hereinafter Liu, and further in view of Vasseur et al. (US 2017/0279834), hereinafter Vasseur.
Claim 21
“wherein the issue associated with the input action of the user relates to encountering a computer
security threat” Vasseur [0042] discloses “[s]ecurity threats: the presence of a malware using unknown attacks patterns”.

Edwards, Liu, and Vasseur disclose analogous art. However, Edwards does not spell out the “security threats” as recited above. It is disclosed in Vasseur. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Vasseur into Edwards to enhance its system security enhancement functions.

Claim 22
“wherein the issue associated with the input action of the user relates to encountering a misconfigured computing device” Vasseur [0045] discloses “[m]isconfigured devices: a configuration change may trigger an anomaly: a misconfigured access control list (ACL), route redistribution policy, routing policy”.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175